                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION




KIM BODINE,                                        CV 19-4-BU-BMM-KLD

                    Plaintiff,

vs.
                                                   PROTECTIVE ORDER
SALESFORCE.COM, INC., and JOHN
DOES 1-5,

                    Defendants.



      Defendant has filed a Proposed Protective Order upon conferring with

Plaintiff’s counsel and reaching an agreement as to the provisions contained in the

Proposed Protective Order. Accordingly, IT IS ORDERED that the parties’

Proposed Protective Order is hereby approved and entered as an order of the Court.

      IT IS FURTHER ORDERED that any party seeking to file a document

under seal pursuant to paragraph 6 of this Stipulated Protective Order shall seek

leave of Court in accordance with the pertinent provisions of L.R. 5.2. In addition,

any party wishing to file any document under seal must make the appropriate

showing of good cause or compelling reasons as delineated in Ground Zero Center

for Non-Violent Action v. United States Department of the Navy, 860 F.3d 1244,

                                          1
1261 (9th Cir. 2017) (requiring a showing of compelling reasons to seal documents

attached to dispositive motions and other filings relating to the merits of a case)

and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir.

2016) (requiring only a showing of good cause to seal documents related to a non-

dispositive motion or a motion unrelated to the merits of a case).

      1.     In this action, the parties will be producing documents and disclosing

information that contains or may be deemed by a party as containing confidential

or proprietary information, including personnel and client information; confidential

business, financial, commercial and other information; and, confidential sales and

marketing information regarding the parties or individuals employed by the

Defendant. This Stipulated Protective Order shall govern the production,

disclosure, review, maintenance, and use of all information or documents deemed

“Confidential” or “Highly Confidential” by a party.

                                  DEFINITIONS

      2.      “Confidential” information means information (regardless of how it

is generated, stored or maintained) or tangible things that qualify for protection

under Federal Rule of Civil Procedure 26(c) which are designated as

“Confidential” under the terms of this Agreement.




                                          2
      3.     “Highly Confidential” information means and refers to information

(regardless of how it is generated, stored or maintained) designated as “Highly

Confidential” under the terms of this Agreement. It includes, but is not limited to:

             a.     Non-public revenue, costs, income, pricing, margin, profit, loss,

income statement, balance sheet, cash flow, sources and uses of cash, and other

non-public financial data, including financial projections and forecasts containing

such data;

             b.     All client-specific contracts, agreements, communications and

related information that are confidential, private or subject to non-disclosure

agreement or otherwise;

             c.     Any material constituting a trade secret, including, without

limitation, product specifications, product designs, product development plans,

research and development plans and data, market surveys and analyses, customer

lists, other customer data, customer profiles, customer feedback, data related to

sales opportunities, sales pipeline data, sales reports, information related to

compensation of sales employees, sales quotations, or the needs and requirements

of customers. These materials include but are not limited to the material addressed

Defendant salesforce.com’, inc.’s Brief in Support of Motion for Protective Order

(Doc. 29): pipeline and closed opportunity reports from the Public Business Unit

for fiscal years 2017 through 2020 for the states of Alabama, Tennessee, Kentucky,


                                           3
West Virginia, and the Town of Cary, North Carolina; (2) Public Business Unit

sales reports for Wisconsin and Minnesota for fiscal years 2012 through present;

(3) Documents reflecting Public Business Unit’s annual sales quota for Wisconsin

and Minnesota for fiscal years 2012 through the present; (4) All documents

reflecting Lauren Collett’s compensation for work performed in Kim Bodine’s

previous territory from 2017 through the present time; and (5) Documents that

contain or include specific customer quotations and requirements information.

             d.    The definitions of Confidential or Highly Confidential as used

herein, are for purposes of this Protective Order only, and cannot be used as

evidence or argument that the non-producing party otherwise concurs with the

classification of the documents as Confidential or Highly Confidential.

                                   PROVISIONS

      4.     Each party that designates information or items for protection under

this Order must take care to limit any such designation to specific material that

qualifies under the appropriate standards. The non-producing party must designate

for protection only those parts of material, documents, items, or oral or written

communications that qualify.

      5.     If it comes to a producing party’s attention that information or items

that it designated for protection do not qualify for protection, the producing party

must promptly notify the other party that it is withdrawing the designation


                                          4
      6.     The following restrictions shall apply to documents that are

Confidential or Highly Confidential or that contain Confidential information or

Highly Confidential information, or reference to any Confidential or Highly

Confidential information or to testimony containing, discussing, or referring to

Confidential or Highly Confidential information:

             a.    If a party wishes for a document, or information contained in a

document, to be treated as Confidential or Highly Confidential, the party shall

mark the document as “Confidential” or as “Highly Confidential.”

             b.    Any document marked as “Confidential” or as “Highly

Confidential” shall be maintained by the party receiving the document (the “non-

producing party”) in strictest confidence at all times. Any such document shall not

be disclosed or used by the non-producing party except for the purposes of the

above-identified litigation and shall not be used for any other purpose, including,

without limitation, any business or commercial purpose or in connection with any

other proceeding or litigation. Notwithstanding the preceding, such confidentiality

shall not apply to any document marked as Confidential or Highly Confidential if

the non-producing party obtains a determination by this Court that the document is

not confidential and does not contain confidential information.

             c.    Information designated as “Confidential” or “Highly

Confidential” may be disclosed, summarized, described, characterized, or


                                          5
otherwise communicated or made available in whole or in part only to the

following persons:

                     i.     the non-producing party (subject to the further limitations

for Highly Confidential information set forth in subparagraph 6(d) below);

                     ii.    the non-producing party’s counsel in this action, and the

counsel’s staff;

                     iii.   expert witnesses retained by a party or its counsel, who

have executed a copy of the attached Acknowledgement of Order Governing the

Confidentiality of Discovery Materials in accordance with subparagraph 6(e), and

who are not competitors of Defendant, except that “Highly Confidential”

information may only be disclosed to experts in accordance with subparagraph

6(f);

                     iv.    persons authorized to record or transcribe a proceeding at

which Confidential or Highly Confidential documents, documents containing

Confidential or Highly Confidential information, or Confidential or Highly

Confidential information is disclosed;

                     v.     court personnel involved in this litigation and any

members of the jury during trial; and

                     vi.    Professional Vendors: persons or entities that provide

litigation support services (e.g. photocopying, videotaping, translating, preparing


                                           6
exhibits or demonstrations, and organizing, storing or retrieving data in any form

or medium) and their employees.

      The non-producing party shall at no time convey to any person not

designated by paragraph 6(c) any “Confidential” or “Highly Confidential”

information or any derivate or characterization thereof.

             d.    Access to any document marked “Highly Confidential” shall be

restricted to the non-producing party’s counsel and the non-producing party’s

counsel’s staff; counsel employed by Defendant Salesforce, and the counsel’s staff;

and shall only be provided or viewed by the non-producing party within the

presence of counsel of record in the above-captioned litigation. Information

designated as Highly Confidential may only be conveyed to the non-producing

party within the presence of counsel of record. The non-producing party shall at

no time otherwise possess, actually or constructively, any information designated

as Highly Confidential. The non-producing party shall at no time memorialize or

record information designated as Highly Confidential. The non-producing party

shall at no time possess, actually or constructively, a derivative, memorialization or

characterization of information designated as Highly Confidential.

             e.    Information designated as “Confidential” may be disclosed to

any expert or consultant retained by counsel in connection with this action only for

the purpose of enabling such expert or consultant to prepare a written opinion, to


                                          7
prepare to testify and testify at trial, hearings or depositions herein, or to otherwise

assist counsel in the prosecution or defense of this action. Before receiving any

such material, such consultant or expert shall sign an Acknowledgement of Order

Governing the Confidentiality of Discovery Materials, understanding he/she is

bound by the terms of this Protective Order consenting to the jurisdiction of the

Court for purposes of enforcement of the terms of this Protective Order, and

agreeing not to disclose or use such Confidential Discovery Materials for purposes

other than those permitted hereunder

             f.     Except as provided below, information designated as “Highly

Confidential” shall only be disclosed to the non-producing experts once the non-

producing party has provided to the producing party: (1) a signed

Acknowledgement of Order Governing the Confidentiality of Discovery Materials,

understanding he/she is bound by the terms of this Protective Order consenting to

the jurisdiction of the Court for purposes of enforcement of the terms of this

Protective Order, and agreeing not to disclose or use such Confidential Discovery

Materials for purposes other than those permitted hereunder; (2) the resume or

curriculum vitae of the proposed expert or consultant, the expert or consultant’s

current business affiliations, and any current or past consulting relationships with

businesses or entities that sell or otherwise provide Customer Relationship

Management software, including software for sales force automation, customer


                                           8
service and support, marketing automation, digital commerce, integration

solutions, community management, industry-specific solutions, analytics,

application development, IoT integration, collaborative productivity tools, and

professional services related to this software, to the extent that information was not

previously disclosed in an expert disclosure. The producing party shall thereafter

have five (5) business days from receipt of the above-described information to

object to any proposed individual. Such objection may be made for good cause

and in writing, stating with particularity the reasons for objection. Failure to object

within 5 business days shall constitute approval. If the parties are unable to resolve

any objection, the receiving party may apply to the Court to resolve the matter.

There shall be no disclosure to any proposed individual during the 5-business day

objection period, unless that period is waived by the producing party, or if any

objection is made, until the parties have resolved the objection, or the Court has

ruled upon any resultant motion.

             g.     Notwithstanding anything stated above to the contrary, the

provision regarding prior approval does not apply to expert witnesses previously

disclosed by Plaintiff Kim Bodine in this case. Highly Confidential information

may be provided to these previously disclosed expert witnesses without

Salesforce’s consent by Plaintiff securing a signed Acknowledgement of Order

Governing the Confidentiality of Discovery Materials, understanding he/she is


                                           9
bound by the terms of this Protective Order consenting to the jurisdiction of the

Court for purposes of enforcement of the terms of this Protective Order, and

agreeing not to disclose or use such Confidential Discovery Materials for purposes

other than those permitted hereunder.

             h.     Documents marked as “Confidential” will be maintained in a

secure place by any person designated in paragraph 6(c).

             i.     Documents marked as “Highly Confidential” will be

maintained by counsel for the non-producing party in a secure place but shall not

be provided or transmitted to the parties themselves, except as deposition or trial

exhibits during deposition or trial.

             j.     Any Confidential or Highly Confidential document or

document containing Confidential or Highly Confidential information that is filed

with the Court shall be filed as a “non-public” document or in a sealed envelope

marked “FILED UNDER SEAL” in the case caption, followed by citations to the

authority for sealing the document.

             k.     Any testimony in which Confidential information or Highly

Confidential information is likely to be referred to or disclosed shall be subject to

the following restrictions: (i) only persons who are authorized by paragraph 6(c) of

this Protective Order to have access to Confidential information or Highly

Confidential information shall be permitted to attend the proceeding in which such


                                          10
testimony occurs; (ii) at any time in the proceeding, any party may declare that the

testimony being given is Confidential or Highly Confidential information; (iii) if

the testimony is declared Confidential or Highly Confidential information, the

reporter or other person transcribing the testimony shall mark all copies of

transcripts “Confidential” or Highly Confidential”, and such transcript shall be

treated as Confidential or as Highly Confidential documents or documents

containing Confidential or Highly Confidential information pursuant to the terms

of this Protective Order.

      7.     In the event a non-producing party desires to provide access to

Confidential information or Highly Confidential information or documents to a

person not authorized to have access to such Confidential or Highly Confidential

information or documents, and the producing party objects to providing access to

such person, the non-producing party may move this Court for an order that such

person be given access to the information. In the event the motion is granted, such

person may have access to the information, but only subject to the terms and

conditions set forth in this Protective Order.

      8.     Any party to this action may contest another party’s designation of a

document or information as Confidential or Highly Confidential. The challenging

party does not waive its right to challenge a Confidential or Highly Confidential

designation by electing not to mount a challenge after the original designation is


                                          11
disclosed. The producing party also reserves its rights to argue that a challenge

under the Protective Order is not appropriate based on prejudice. If any party

objects to the designation of any Discovery Materials as “Confidential,” the parties

shall attempt to resolve the dispute in good faith on an informal basis. If they are

unable to resolve the dispute informally, the Designating Party may, within 14

days after the objecting party notifies it in writing that the parties have reached an

impasse, move for a declaration of confidentiality in accordance with United States

District Court, District of Montana, Local Rule 26.4, with respect to such

discovery materials. If the Designating Party makes such a motion, the Discovery

Material shall continue to be deemed “Confidential,” under the terms of this

Agreement, until the Court rules on such motion. In any proceeding to retain a

“Confidential” or “Highly Confidential” designation, or to change the designation

of any such material, the burden shall be upon the Designating Party to sustain the

burden of establishing the appropriateness of the classification. If the Court denies

the motion or the motion is not made within 30 days after the objecting party

notifies the Designating Party in writing that the parties have reached an impasse,

the material shall cease to have the protection described in this Agreement. A

dispute concerning confidentiality shall not otherwise impede the progress of

discovery.




                                          12
      9.     The termination of this action shall not relieve the parties and persons

obligated hereunder from their responsibility to maintain the confidentiality of

information or documents designated as Confidential or as Highly Confidential,

and the Court shall retain continuing jurisdiction to enforce or modify the terms of

this Protective Order.

      10.    Inadvertent or unintentional production of documents or information

containing Confidential or Highly Confidential information which should have

been designated as “Confidential” or “Highly Confidential” shall not be deemed a

waiver in whole or in part of the party’s claim of confidentiality, except that the

non-producing party shall not be required to treat or handle such information as

Confidential or Highly Confidential unless and until the non-producing party is

notified of the designation of Confidential or Highly Confidential by the producing

party. When producing party notifies the non-producing party of an inadvertent or

unintentional disclosure, the non-producing party will treat the material and

Confidential or Highly Confidential as required by this Protective Order.

      11.    It is ordered by the Court that this Protective Order will be enforced

by the sanctions set forth in Rule 37(b) of the Federal Rules of Civil Procedure and

such other sanctions as may be available to the Court, including the power to hold

parties or other violators of this Protective Order in contempt and/or the dismissal




                                          13
of the above-captioned matter with prejudice. All other remedies available to any

person(s) injured by a violation of this protective Order are fully preserved.

      12.    Within 60 days after the final disposition of this action, each Non-

producing party must return all Confidential and Highly Confidential material to

the producing party or destroy such material. As used in this subdivision, “all

Confidential and Highly Confidential” material includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the

material designated as Confidential or Highly Confidential. Whether the

Confidential or Highly Confidential material is returned or destroyed, the non-

producing party must submit a written certification to the producing party (and, if

not the same person or entity, to the designating party) by the 60-day deadline that

(1) identifies (by category, where appropriate) all the Confidential or Highly

Confidential material that was returned or destroyed and (2) affirms that the non

producing party has not retained any copies, abstracts, compilations, summaries or

any other format reproducing or capturing any of the Confidential or Highly

Confidential material. Notwithstanding this provision, counsel are entitled to

retain an archival copy of all pleadings, motion papers, trial, deposition, and

hearing transcripts, legal memoranda, correspondence, deposition and trial

exhibits, expert reports, attorney work product, and consultant and expert work

product, and documents received in the course of discovery even if such materials


                                          14
contain Confidential or Highly Confidential material provided that said archival

copy is saved on an external drive or disc and maintained within counsel’s office.

All hard copies and copies saved on servers must be destroyed in accordance with

this provision. Any such archival copies that contain or constitute Confidential or

Highly Confidential material remain subject to this Protective Order.

      13.    By entry of this Protective Order, the Court adopts no position as to

the confidentiality or admissibility of documents produced subject to this

Protective Order.

      IT IS SO ORDERED on this 12th day of December, 2019.




                                       ____________________________________
                                       Honorable Kathleen DeSoto
                                       United States Magistrate Judge




                                         15
